Citation Nr: 0217278	
Decision Date: 12/01/02    Archive Date: 12/12/02

DOCKET NO.  02-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral knee osteoarthritis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from February 1997 to 
February 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Buffalo, New York.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  Bilateral knee osteoarthritis is productive of no 
limitation of motion or other functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral knee osteoarthritis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by the 
RO.  The record reflects that in the statement of the case 
dated in October 2001, the veteran was informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
The RO included a recitation of the relevant diagnostic 
criteria and explanation as to how the evidence of record 
did not demonstrate entitlement to a rating in excess of 10 
percent based on application of those criteria.  The 
statement of the case further set out that the veteran had 
reported the absence of additional evidence, to include any 
records of VA or private medical treatment.  In a letter 
dated in February 2002, the veteran was generally informed 
of the enactment of the VCAA and advised that VA would 
provide assistance to him in obtaining evidence and 
information in support of VA benefit claims.  That letter 
detailed that VA would assist in obtaining records in the 
custody of Federal agencies if the veteran provided adequate 
identifying information.  That letter also advised the 
veteran of the need for identifying information and a signed 
release in order for VA to obtain records from non-Federal 
sources, and otherwise informed the veteran that he himself 
could submit such records.  The claims file reflects that 
the veteran has consistently denied receipt of any post-
service VA or private treatment, to include undergoing any 
physical therapy or taking any prescribed medications for 
his service-connected disability.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been afforded appropriate VA 
examinations of his knees on two occasions since service 
discharge, most recently in October 2001.  The October 2001 
examination was based on review of the veteran's claims 
file, to include service medical records, and both 
examination reports address the rating criteria relevant to 
evaluation of knee disabilities.  As such, the Board finds 
such evidence to be sufficient for rating purposes.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2002).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is authorized if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides for a noncompensable 
evaluation where flexion of the leg is only limited to 60 
degrees.  For a 10 percent evaluation, flexion must be 
limited to 45 degrees.  

Diagnostic Code 5261 provides for a noncompensable 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation requires extension limited 
to 10 degrees.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability.

Analysis

The medical evidence of record includes note that the 
veteran had right knee problems prior to service.  Service 
records show no evidence of active right knee symptomatology 
at the time of service entrance.  The veteran was seen on 
multiple occasions for right knee pain and discomfort while 
on active duty.  In a decision dated in April 2001, the RO 
granted service connection for bilateral knee 
osteoarthritis, and assigned a 10 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003, effective February 
19, 2001.  The veteran argues that a 20 percent rating is 
warranted because he experiences severe pain with prolonged 
walking or when working as a tree climber.  He states that 
he experiences periods of incapacitation lasting for a 
couple of days following work-related activities such as 
dragging brush or carrying wood.

The claims file contains two reports of VA examination 
pertinent to the nature and severity of the veteran's 
bilateral knee symptomatology.  

At the time of VA examination conducted in December 2000, 
the veteran complained of slight swelling and pain on use of 
his knees, right greater than left.  Examination revealed 
normal and symmetrical reflexes in the lower extremities, as 
well as normal sensation to pinprick and touch and normal 
motor strength.  The veteran's gait and stance, to include 
heel-to-toe walking, were described as normal and the 
veteran was able to perform repetitive squatting without 
difficulty.  He demonstrated a normal range of knee motion, 
from zero to 140 degrees, see 38 C.F.R. § 4.71, Plate II 
(2002), and there were no noted abnormalities on inspection 
or palpation.  X-rays showed bilateral, mild osteoarthritis 
of the knees.  

In October 2001, the veteran underwent a VA fee-basis 
examination.  The examiner reviewed the veteran's claims 
file.  The veteran complained of bilateral knee pain, 
weakness, fatigability, a lack of endurance and warmth in 
the knees.  He denied swelling, redness, locking, giving 
away, instability, dislocation or recurrent subluxation, but 
reported some "twisting motions" with a need to change knee 
position.  He identified activities such as going up and 
down stairs, standing for more than 45 minutes and pulling 
brush as aggravating his knees.  He stated that when working 
as a tree climber, six months prior to the examination, his 
knee would flare up once a week, requiring two-to-three days 
of rest.  The veteran stated it had not flared up as much 
since he had not been working in that capacity.  He stated 
that he treated his knee symptoms with rest and ice.  He 
denied other treatment, physical therapy or the use of any 
medications.  He also denied the use of a brace at the 
current time, but stated he had used a brace six months 
earlier.

The October 2001 examiner assessed that the veteran was able 
to attend to all of the activities of daily living.  The 
veteran indicated that although he was not working as a tree 
climber due to his knees, he did do some painting and 
cleaning work.  He again denied having received any 
treatment since discharge from military service.  The fee-
basis examiner also observed that the veteran got up from a 
seated position normally and demonstrated a normal gait, 
without abnormal movement of the lower extremities.  
Examination revealed no gross abnormality of color or 
temperature, and no deformity, swelling or atrophy in either 
knee.  There was evidence of bilateral crepitus, without 
point tenderness.  The veteran demonstrated active motion 
from zero to 130 degrees bilaterally, and passive motion 
from zero to 140 degrees bilaterally.  Testing revealed the 
medial and collateral ligaments to be stable bilaterally and 
also revealed the veteran to have full strength bilaterally.  
After repetitive lifting, extension and flexion testing, the 
veteran demonstrated no incoordination, excess fatigability 
or weakness.  Re-evaluation testing revealed extension to 
zero degrees and flexion to 140 degrees bilaterally and also 
revealed full strength.  

The competent medical evidence of record, set out above, is 
consistent in showing the absence of any limitation of 
motion, instability, subluxation or other functional 
impairment of either knee.  The Board has also considered 
the veteran's complaint of incapacitation due to his knee 
pain.  However, the record reflects that he is receiving no 
treatment for either disability and is not even taking 
medication for either disability.  There is simply no 
evidence substantiating the veteran's contention.  Moreover, 
the October 2001 VA examiner specifically performed 
repetitive motion testing in consideration of  the veteran's 
complaints of flare-ups and exacerbations with use.  Despite 
the veteran's assertions, however, the results of such 
testing revealed no weakness, incoordination, fatigability, 
or motion limitation after repetitive use and exertion, and 
also revealed no evidence of swelling or changes in 
temperature, coloration, etc. in either knee.  Rather, both 
reports of medical examination reflect that the veteran 
retains a full range of bilateral knee motion without 
objective evidence of deformities, abnormalities in gait or 
stance, and without signs of functional impairment.  Thus, 
the record does not support a finding that the veteran 
experiences even occasional periods of incapacitation due to 
either knee disability.  Accordingly, the Board concludes 
that the disability is properly evaluated as 10 percent 
disabling.  Consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2002); however, the Board finds no basis upon 
which to assign a higher disability evaluation. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2002).

The veteran has indicated that he experienced episodes of 
incapacitation while working as a tree climber.  He has, 
however, denied receipt of any medical treatment, surgery or 
use of any medications since service, and there is no 
objective evidence that the veteran was in fact 
incapacitated from work due to his knee problems.  All of 
the competent medical evidence of record fails to show 
objective evidence of functional impairment interfering with 
day-to-day activities.  In addition, the veteran has not 
alleged the existence of unusual manifestations of knee 
disability.  In sum there is no indication in the record 
that the average industrial impairment from the veteran's 
bilateral knee disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral knee osteoarthritis is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

